718 S.E.2d 371 (2011)
STATE
v.
Travis O'Brian BLACK.
No. 327P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
Travis O'Brian Black, Taylorsville, for Black, Travis O'Brian.
Rick Shaffer, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 1st of August 2011 by Defendant for Appropriate Relief:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."
JACKSON, J. recused.